FINAL OFFICE ACTION
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, second paragraph, the limitation of “forming a organic film from a two-dimensional transition metal dichalcogenide and a carbon containing process gas” was not previously described in the specification, and thus, the limitation is considered new matter.  Specifically, the specification does not provide support for the limitation of “forming a organic film.”  Where in the original disclosure does the Applicant provide support for this new limitation in the claim?
In claim 1, third paragraph, the limitation of “wherein the thermal treatment converts the organic film into an inorganic layer,” was not previously described in the specification, and thus, the limitation is considered new matter.  Specifically, the specification does not provide support for the limitation of a thermal treatment which “converts the organic film into an inorganic layer.”  Where in the original disclosure does the Applicant provide support for this new limitation in the claim?
Claims 2-14 depend from claim 1, and thus, are also rejected for the same issues.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “wherein the thermal treatment converts the organic film into an inorganic film,” is unclear because the claim previously recites: “thermally treating the organic film to form a treated metal layer.”  Thus, it is unclear if the thermal treatment is required to convert the organic film to a treated metal layer or an inorganic film?  Thus, the scope of the limitation is unclear and the metes and bounds of the claim cannot be determined.  
Claims 2-14 depend from claim 1, and thus, are also rejected for the same issues.
Response to Arguments
Applicant's arguments filed December 17, 2021, have been fully considered but are moot in view of the new grounds of rejection.
Regarding the rejection of claim 1 under 35 USC 112(a), Applicant argues: “one skilled in the art upon reading the specification would understand how a hybrid organic film is formed from a two-dimensional transition metal dichalcogenide and a carbon containing gas and thermal treatment converts the organic film into an inorganic film.  The argument is not persuasive.  Which part of the specification describes forming “a hybrid organic film” and “a thermal treatment which converts the organic film into an inorganic film”?  In paragraph [0091] of the instant specification, it states: “Suitable examples of the two-dimensional transition metal dichalcogenide layer 706 include MoS2, WS2, MoSe2, WSe2 and the like.”  None of these examples in the list are “organic” films.  Furthermore, paragraph [0094] of the instant specification states: “The thermal annealing process may also be performed to modify the composition of the two-dimensional metal dichalcogenide layer 706 by removing impurities or adding or removing chalcogenide to form the desires MX2 stoichiometry.”  However, this paragraph does specifically describe “a thermal treatment which converts the organic film into an inorganic film.”  
Applicant also points to the affidavit under 37 CFR §1.132 by skilled artisan Keith Wong and his understanding of the disclosed teaching in US Patent Application Serial No. 16/197,048 (the ‘048 application) and the support for the claimed features.  In section number 12 of the affidavit, Mr. Wong appears to rely on the deposition chemistry described in paragraph [0092] of the instant application, to state that “a skilled artisan would understand that the claimed process results in the formation of the organic/inorganic hybrid film.”  First, note that claim 1 does not recite an “organic/inorganic hybrid film,” but instead recites an “organic film.”  Second, note that paragraph [0092] states: “In an example wherein the deposition process is a MOCVD process, the deposition gas mixture includes Mo(Co)6 and H2S or diethylsulfide gas.”  However, the instant specification does not provide any specific example wherein the deposition chemistry includes Mo(NMe2)4, Mo(thd)3, W2(NMe2)6, and 1,2-ethanedithiol.  Furthermore, the specification does not mention any specific organic film formed by the described deposition process.   Thus, one skilled in the art would not understand how the process described in the specification results in the formation of an organic film, and wherein the thermal treatment converts the organic film into an inorganic film.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829